Citation Nr: 0309901	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1963 to January 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for hearing 
loss and tinnitus.  The veteran limited his appeal as to the 
assigned initial rating for hearing loss.  


REMAND

Shortly before the veteran filed his application to reopen a 
claim for service connection for hearing loss, the Veterans 
Claims Assistance Act of 2000 was enacted in November 2000.  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Although the veteran's claim for service connection for 
hearing loss was granted, he has perfected an appeal to the 
Board of the initial rating assigned for that disability.  
Therefore, in accordance with the VCAA, VA must notify him of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.
In this case, the veteran was not notified of VCAA or its 
requirements.  Accordingly, the RO should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.

Accordingly, this matter is REMANDED for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed with regard to the issue on 
appeal.  

2.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


